Name: Commission Regulation (EC) No 1472/94 of 27 June 1994 establishing projected regional reference amounts, and the value of the advance payments to be made to producers of soya beans, rape seed, colza seed and sunflower seed, for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: plant product;  marketing;  prices;  economic policy
 Date Published: nan

 28 . 6. 94 Official Journal of the European Communities No L 159/17 COMMISSION REGULATION (EC) No 1472/94 of 27 June 1994 establishing Projected Regional Reference Amounts, and the value of the advance payments to be made to producers of soya beans, rape seed, colza seed and sunflower seed, for the 1994/95 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 ('), as amended by Regulation (EC) No 232/94 0, establishing a support system for producers of certain arable crops, and in particular Article 1 2 thereof, Whereas Article 5 ( 1 ) (c) of Council Regulation (EEC) No 1765/92 specifies that the Commission shall establish a Projected Regional Reference Amount for each region identified in a Member State's Regionalization Plan on the basis of a comparison between the cereals or oilseeds yields for that region and the Community's average cereal or oilseed yield ; whereas, in cases where a Member State limits eligibility for irrigated compensatory payments in a region to a single oilseed crop, pursuant to Article 3 (2) of Regulation (EEC) No 1765/92, specific Projected Regional Reference Amounts for irrigated and non-irrigated sowings of that oilseed need to be established ; whereas these specific Reference Amounts shall be calculated, taking into consideration the Projected Regional Reference Amounts and the average yield and cultivated area of irrigated and non-irrigated cereals or oilseeds, as specified by the Member State, for the region concerned ; whereas, in establishing the specific Reference Amounts, the average yield for the region concerned must be respected ; Whereas Article 11 (2) of Council Regulation (EEC) No 1765/92 specifies that producers who apply for an oilseeds compensatory payment shall be entitled to an advance payment of no more than 50 % of the appro ­ priate Projected Regional Reference Amount ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 1 . A succinct explanation of the calculation of the Projected Regional Reference Amounts, as required by Article 5 (3) of Regulation (EEC) No 1765/92, is given in Annex I. 2. The Projected Regional Reference Amounts for the 1994/95 marketing year shall be as given in Annex II. Article 2 Without prejudice to the provisions adopted by Member States pursuant to Commission Regulation (EC) No 3408/93 (3), the advance payments to be made to produ ­ cers of oilseeds under the terms of Article 1 1 (2) of Regu ­ lation (EEC) No 1765/92 shall, for the 1994/95 marketing year, be of a value equal to 50 % of the appropriate Projected Regional Reference Amount given in Annex II. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 30, 3 . 2. 1994, p. 7. 0 OJ No L 310, 14. 12. 1993, p. 20. No L 159/18 Official Journal of the European Communities 28. 6. 94 ANNEX I A succinct explanation of the calculation of the Projected Regional Reference Amounts for producers of oilseeds in die 1994/95 marketing year The Projected Regional Reference Amounts have been calculated in accordance with the provisions of Article 5 (1 ) (c) of Regulation (EEC) No 1765/92. In calculating these amounts the Commission has respected the information supplied by the Member States pursuant to Article 3 (2) of the same Regulation, and the choice of whether the comparison of yields is based on cereals or oilseeds pursuant to Article 5 (1 ) (c) of the same Regulation. The Projected Regional Reference Amounts for the 1994/95 marketing year are given in Annex II . 28 . 6 . 94 Official Journal of the European Communities No L 159/ 19 ANNEX II Projected regional reference amounts 1994/95 Member State Region Reference Yields (t/ha) Payment (ECU/ha) Non ­ professional Belgie/Belgique : Polders/Polders Oil seeds 2,40 365,08 Leemstreek/Limoneuse Oil seeds 3,31 503,51 Zandleemstreek/Sablo-limoneuse Oil seeds 3,12 474,61 Condroz/Condroz Oil seeds 3,07 467,00 Weidestreek/HerbagÃ ¨re Oil seeds 3,03 460,92 Zandstreek/Sablonneuse Oil seeds 2,85 433,54 Kempen/Campine Oil seeds 2,72 413,76 Famenne/Famenne Oil seeds 2,97 451,79 Fagnes/Fagnes Oil seeds 3,15 479,17 Ardennen/Ardenne Oil seeds 2,99 454,83 Jurastreek/Jurassique Oil seeds 3,38 514,16 Hen. Kempen/Campine-HennuyÃ ¨re Cereals 6,44 502,60 Hoge Ardennen/Haute Ardenne Cereals 3,77 294,22 Danmark : Oil seeds 2,700 410,72 Deutschland : Schleswig-Holstein Oil seeds 3,380 514,16 Hamburg Oil seeds 3,070 467,00 Bremen Oil seeds 3,130 476,13 Niedersachsen :  Regions 1-9 Oil seeds 3,060 465,48  Region 10 Oil seeds 3,440 523,29 Nordrhein-Westfalen Oil seeds 3,110 473,09 Hessen Oil seeds 3,100 471,57 Rheinland-Pfalz Oil seeds 2,850 433,54 Baden-WÃ ¼rttemberg Oil seeds 2,970 451,79 Bayern Oil seeds 3,180 483,74 Saarland Oil seeds 2,700 410,72 Berlin Oil seeds 2,680 407,68 Brandenburg :  Region 1 Oil seeds 3,440 523,29  Region 2 Oil seeds 2,680 407,68 Mecklenburg-Vorpommern Oil seeds 3,440 523,29 Sachsen , Oil seeds 2,960 450,27 Sachsen-Anhalt Oil seeds 2,670 406,16 ThÃ ¼ringen Oil seeds 2,870 436,58 EUA5a :  Region 1 Oil seeds 1,900 289,03  Region 2 Oil seeds 2,200 334,66 EspaÃ ±a : Rapeseed/Colza/Soya : Non-irrigated : 1 Cereals 0,900 70,24 2 Cereals 1,200 93,65 3 Cereals 1,500 117,07 4 Cereals 1,800 140,48 5 Cereals 2,000 156,09 6 Cereals 2,200 171,70 7 Cereals 2,500 195,11 8 Cereals 2,700 210,72 9 Cereals 3,200 249,74 10 Cereals 3,700 288,76 11 Cereals 4.100 31938 No L 159/20 28 . 6 . 94Official Journal of the European Communities Member State Region Reference Yields Payment Non ­(t/ha) (ECU/ha) professional Irrigated : 1 Cereals 2,900 226,33 2 Cereals 3,000 234,13 3 Cereals 3,100 241,93 4 Cereals 3,200 249,74 5 Cereals 3,500 273,15 6 Cereals 3,600 280,96 7 Cereals 3,700 288,76 8 Cereals 3,800 296,57 9 Cereals 3,900 304,37 10 Cereals 4,000 312,17 11 Cereals 4,100 319,98 12 Cereals 4,200 327,78 13 Cereals 4,300 335,59 14 Cereals 4,400 343,39 15 Cereals 4,500 351,20 16 Cereals 4,600 359,00 17 Cereals 4,700 366,80 18 Cereals 4,800 374,61 19 Cereals 4,900 382,41 20 Cereals 5,000 390,22 21 Cereals 5,100 398,02 22 Cereals 5,200 405,83 23 Cereals 5,300 413,63 24 Cereals 5,400 421,43 25 Cereals 5,500 429,24 26 Cereals 5,600 437,04 27 Cereals 5,700 444,85 28 Cereals 5,800 452,65 29 Cereals 5,900 460,46 30 Cereals 6,000 468,26 31 Cereals 6,100 476,07 32 Cereals 6,200 483,87 33 Cereals 6,300 491,67 34 Cereals 6,400 499,48 35 Cereals 6,500 507,28 36 Cereals 6,800 530,70 37 Cereals 6,900 538,50 38 Cereals 7,000 546,30 39 Cereals 7,100 554,11 40 Cereals 7,200 561,91 41 Cereals 7,300 569,72 42 Cereals 7,400 577,52 43 Cereals 7,500 585,33 44 Cereals 7,600 593,13 45 Cereals 7,700 600,93 46 Cereals 8,20.0 639,96 47 Cereals 8,400 655,57 48 Cereals 10,500 819,46 49 Cereals 10,600 827,26 Sunflower : Non-irrigated : 1 Cereals 0,900 111,96 93,96 2 Cereals 1,200 . 149,28 125,28 3 Cereals 1,500 186,60 156,60 4 Cereals 1,800 223,92 187,92 5 Cereals 2,000 248,80 208,80 6 Cereals 2,200 273,68 229,68 7 Cereals 2,500 311,00 261,00 8 Cereals 2,700 335,88 281,88 9 Cereals 3,200 398,08 334,08 10 Cereals 3,700 460,28 386,28 11 Cereals 4,100 510,04 428,04 Irrigated : 1 Cereals 2,900 360,76 302,76 2 Cereals 3,000 . 373,20 313,20 3 Cereals 3,100 385,64 323,64 4 Cereals 3,200 398,08 334,08 5 Cereals 3,500 435,40 365,40 28 . 6. 94 Official Journal of the European Communities No L 159/21 Member State Region Reference Yields Payment Non ­(t/ha) (ECU/ha) professional 6 Cereals 3,600 447,84 375,84 7 Cereals 3,700 460,28 386,28 8 Cereals 3,800 472,72 396,72 9 Cereals 3,900 485,16 407,16 10 Cereals 4,000 497,60 417,60 11 Cereals 4,100 510,04 428,04 12 Cereals 4,200 522,48 438,48 13 Cereals 4,300 534,92 448,92 14 Cereals 4,400 547,36 459,36 15 Cereals 4,500 559,80 469,80 16 Cereals 4,600 572,24 480,24 17 Cereals 4,700 584,68 490,68 18 Cereals 4,800 597,12 501,12 19 Cereals 4,900 609,56 511,56 20 Cereals 5,000 622,00 522,00 21 Cereals 5,100 634,44 532,44 22 Cereals 5,200 646,88 542,88 23 Cereals 5,300 659,32 553,32 24 Cereals 5,400 671,76 563,76 25 Cereals 5,500 684,20 574,20 26 Cereals 5,600 696,64 584,64 27 Cereals 5,700 709,08 595,08 28 Cereals 5,800 721,52 605,52 29 Cereals 5,900 733,96 615,96 30 Cereals 6,000 746,40 626,40 31 Cereals 6,100 758,84 636,84 32 Cereals 6,200 771,28 647,28 33 Cereals 6,300 783,72 657,72 34 Cereals 6,400 796,16 668,16 35 Cereals 6,500 808,60 678,60 36 Cereals 6,800 845,92 709,92 37 Cereals 6,900 858,36 720,36 38 Cereals 7,000 870,80 730,80 39 Cereals 7,100 883,24 741,24 40 Cereals 7,200 895,68 751,68 41 Cereals 7,300 908,12 762,12 42 Cereals 7,400 920,56 772,56 43 Cereals 7,500 933,00 783,00 44 Cereals 7,600 945,44 793,44 45 Cereals 7,700 957,88 803,88 46 Cereals 8,200 1 020,08 856,08 47 Cereals 8,400 1 044,96 876,96 48 Cereals 10,500 1 306,20 1 096,20 49 Cereals 10,600 1 318,64 1 106,64 France : North/Central :  rapeseed, colza, sunflower Cereals 6,06 472,94  soya non-irrigated Cereals 5,96 465,14 irrigated Cereals 7,49 584,55 South/West :  rapeseed, colza, sunflower Cereals 5,59 436,26  soya non-irrigated Cereals 4,71 367,58 irrigated Cereals 7,67 598,59 South/East :  rapeseed, colza, sunflower Cereals 4,43 345,73  soya non-irrigated Cereals 4,33 337,93 irrigated Cereals 7,71 601,72 Ireland : Oil seeds 3,300 501,99 No L 159/22 Official Journal of the European Communities 28 . 6 . 94 Member State Region Reference Yields Payment Non ­(t/ha) (ECU/ha) professional Italia : Torino montagna interna Cereals 2,224 173,57 Torino collina interna Oil seeds 3,612 549,45 Torino pianura Oil seeds 4,150 631,29 Vercelli montagna interna Cereals 4,853 378,75 Vercelli collina interna Oil seeds 4,233 643,92 Vercelli pianura Oil seeds 4,826 734,12 Novara montagna interna Cereals 3,731 291,18 Novara collina interna Oil seeds 3,744 569,53 Novara pianura Oil seeds 4,037 614,10 Cuneo montagna interna Cereals 3,904 304,68 Cuneo collina interna Oil seeds 3,877 589,76 Cuneo pianura Oil seeds 4,052 616,38 Asti collina interna Oil seeds 3,254 494,99 Asti pianura Oil seeds 3,409 518,57 Alessandria montagna interna Cereals 3,185 248,57 Alessandria collina interna Oil seeds 3,384 514,77 Alessandria pianura Oil seeds 3,359 510,97 Aosta montagna interna Cereals 2,328 181,69 Varese montagna interna Cereals 4,188 326,85 Varese collina interna Cereals 5,491 428,54 Varese pianura Oil seeds 3,244 493,47 Como montagna interna Cereals 6,652 519,15 Como collina interna Oil seeds 3,541 538,65 Como pianura Oil seeds 3,799 577,90 Sondrio montagna interna Cereals 4,793 374,06 Milano collina interna Oil seeds 4,349 661,56 Milano pianura Oil seeds 4,351 661,87 Bergamo montagna interna Cereals 3,817 297,89 Bergamo collina interna Oil seeds 4,375 665,52 Bergamo pianura Oil seeds 5,000 760,59 Brescia montagna interna Cereals 5,469 426,82 Brescia collina interna Oil seeds 5,000 760,59 Brescia pianura Oil seeds 5,000 760,59 Pavia montagna interna Cereals 4,661 363,76 Pavia collina interna Oil seeds 3,578 544,28 Pavia pianura Oil seeds 4,059 617,45 Cremona pianura Oil seeds 4,284 651,68 Mantova collina interna Oil seeds 4,620 702,79 Mantova pianura Oil seeds 4,672 710,70 Bolzano montagna interna Cereals 1,848 144,22 Trento montagna interna Cereals 4,374 341,36 Verona montagna interna Oil seeds 5,000 760,59 Verona collina interna Oil seeds 4,715 717,24 Verona pianura Oil seeds 4,972 756,33 Vicenza montagna interna Cereals 5,828 454,84 Vicenza collina interna Oil seeds 5,000 760,59 Vicenza pianura Oil seeds 4,817 732,76 Belluno montagna interna Oil seeds 3,431 521,92 Treviso collina interna Oil seeds 4,422 672,67 Treviso pianura Oil seeds 4,160 632,81 Venezia pianura Oil seeds 4,163 633,27 Padova collina interna Oil seeds 4,044 615,17 Padova pianura Oil seeds 3,987 606,50 Rovigo pianura Oil seeds 4,077 620,19 Udine montagna interna Cereals 4,320 337,15 Udine collina interna Oil seeds 4,159 632,66 Udine pianura Oil seeds 4,405 670,08 Gorizia collina interna Oil seeds 4,049 615,93 Gorizia pianura Oil seeds 4,194 637,99 Trieste pianura Cereals 4,879 380,77 Pordenone montagna interna Cereals 4,416 344,64 Pordenone collina interna Oil seeds 3,570 543,06 Pordenone pianura Oil seeds 4,016 610,91 Imperia montagna interna Cereals 3,372 263,16 Imperia collina interna Cereals 3,372 263,16 Imperia collina litoranea Cereals 3,372 263,16 28 . 6. 94 Official Journal of the European Communities No L 159/23 Member State Region Reference Yield Payment Non ­(t/ha) (ECU/ha) professional Savona montagna interna Cereals 3,372 263,16 Savona montagna litoranea Cereals 3,372 263,16 Savona collina interna Cereals 3,372 263,16 Savona collina litoranea Cereals 3,372 263,16 Genova montagna interna Cereals 3,372 263,16 Genova montagna litoranea Cereals 3,372 263,16 Genova collina interna Cereals 3,372 263,16 Genova collina litoranea Cereals 3,372 263,16 La Spezia montagna interna Cereals 3,372 263,16 La Spezia collina interna Cereals 3,372 263,16 La Spezia collina litoranea Cereals 3,372 263,16 Piacenza montagna interna Cereals 3,676 286,89 Piacenza collina interna Oil seeds 3,607 548,69 Piacenza pianura Oil seeds 3,769 573,34 Parma montagna interna Cereals 4,263 332,70 Parma collina interna Oil seeds 3,693 561,77 Parma pianura Oil seeds 3,685 560,56 Reggio Emilia montagna interna Cereals 3,188 248,80 Reggio Emilia collina interna Cereals 4,731 369,22 Reggio Emilia pianura Oil seeds 3,748 570,14 Modena montagna interna Cereals 3,834 299,22 Modena collina interna Cereals 5,116 399,27 Modena pianura Oil seeds 3,814 580,18 Bologna montagna interna Cereals 4,360 340,27 Bologna collina interna Oil seeds 3,277 498,49 Bologna pianura Oil seeds 3,686 560,71 Ferrara pianura Oil seeds 4,182 636,16 Ravenna collina interna Cereals 4,528 353,38 Ravenna pianura Oil seeds 3,527 536,52 ForlÃ ¬ montagna interna Cereals 2,828 220,71 ForlÃ ¬ collina interna Oil seeds 3,190 485,26 ForlÃ ¬ collina litoranea Cereals 3,337 260,43 ForlÃ ¬ pianura Oil seeds 3,426 521,16 Massa Carrara montagna interna Cereals 5,659 441,65 Massa Carrara montagna litoranea Cereals 7,970 622,01 Massa Carrara collina interna Cereals 5,952 464,51 Lucca montagna litoranea Cereals 5,320 415,19 Lucca montagna interna Cereals 3,437 268,24 Lucca pianura Oil seeds 3,135 476,89 Pistoia montagna interna Oil seeds 3,498 532,11 Pistoia collina interna Oil seeds 3,144 478,26 Firenze montagna interna Oil seeds 2,971 451,94 Firenze collina interna Oil seeds 2,652 403,42 Firenze pianura Oil seeds 2,802 426,24 Livorno collina litoranea Oil seeds 3,089 469,89 Pisa collina interna Oil seeds 2,850 433,54 Pisa collina litoranea Oil seeds 2,848 433,23 Pisa pianura Oil seeds 2,947 448,29 Arezzo montagna interna Oil seeds 2,967 451,34 Arezzo collina interna Oil seeds 2,816 428,37 Siena montagna interna Oil seeds 2,525 384,10 Siena collina interna Oil seeds 3,027 460,46 Grosseto montagna interna Cereals 2,598 202,76 Grosseto collina interna Oil seeds 3,013 458,33 Grosseto collina litoranea Oil seeds 2,961 450 42 Grosseto pianura Oil seeds 3,040 462*44 Perugia montagna interna Oil seeds 2,964 450,88 Perugia collina interna Oil seeds 3,003 456,81 Terni montagna interna Cereals 2,671 208,45 Terni collina interna Oil seeds 3,103 472,02 Pesaro Urbino montagna interna Oil seeds 2,979 453,16 Pesaro Urbino collina interna Oil seeds 3,005 457,12 Pesaro Urbino collina litoranea Oil seeds 3,066 466,40 Ancona montagna interna Oil seeds 3,099 471,42 Ancona collina interna Oil seeds 3,122 474,91 Ancona collina litoranea Oil seeds 3,160 480,69 Macerata montagna interna Cereals 3,324 259,42 No L 159/24 Official Journal of the European Communities 28 . 6. 94 Member State Region Reference Yield Payment Non ­(t/ha) (ECU/ha) professional Macerata collina interna Oil seeds 3,218 489,52 Macerata collina litoranea Oil seeds 3,207 487,84 Ascoli Piceno montagna interna Cereals 3,446 268,94 Ascoli Piceno collina interna Oil seeds 3,054 464,57 Ascoli Piceno collina litoranea Oil seeds 3,067 466,55 Viterbo collina interna Oil seeds 3,027 460,46 Viterbo pianura Oil seeds 3,239 492,71 Rieti montagna interna Oil seeds 3,352 509,90 Rieti collina interna Oil seeds 3,186 484,65 Roma montagna interna Oil seeds 3,016 458,79 Roma collina interna Oil seeds 3,114 473,70 Roma collina litoranea Oil seeds 3,138 477,35 Roma pianura Oil seeds 3,133 476,59 Latina montagna interna Oil seeds 2,662 404,94 Latina collina interna Oil seeds 3,136 477,04 Latina collina litoranea Cereals 4,697 366,57 Latina pianura Oil seeds 3,398 516,90 Frosinone montagna interna Cereals 3,070 239,59 Frosinone collina interna Oil seeds 3,305 502,75 L'Aquila montagna interna Cereals 2,351 183,48 Teramo montagna interna Cereals 2,873 224,22 Teramo collina interna Oil seeds 3,003 456,81 Teramo collina litoranea Oil seeds 3,104 472,18 Pescara montagna interna Cereals 3,323 259,34 Pescara collina interna Oil seeds 2,976 452,71 Pescara collina litoranea Cereals 4,131 322,40 Chieti montagna interna Cereals 2,443 190,66 Chieti collina interna Oil seeds 2,850 433,54 Chieti collina litoranea Oil seeds 3,098 471,26 Campobasso montagna interna Cereals 2,572 200,73 Campobasso collina interna Oil seeds 2,981 453,47 Campobasso collina litoranea Oil seeds 2,983 453,77 Isernia montagna interna Cereals 3,005 234,52 Isernia collina interna Cereals 3,788 295,63 Caserta montagna interna Cereals 2,348 183,25 Caserta collina interna Cereals 3,566 278,30 Caserta collina litoranea Cereals 4,393 342,85 Caserta pianura Cereals 5,269 411,21 Benevento collina interna Oil seeds 2,975 232,18 Benevento montagna interna Cereals 2,941 447,38 Napoli collina interna Cereals 4,660 363,68 Napoli collina litoranea Cereals 5,316 414,88 Napoli pianura Cereals 8,209 640,66 Avellino montagna interna Cereals 3,026 236,16 Avellino collina interna Cereals 3,809 297,27 Salerno montagna interna Cereals 1,842 143,76 Salerno collina interna Cereals 2,519 196,59 Salerno collina litoranea Cereals 2,087 162,88 Salerno pianura Cereals 3,865 301,64 Foggia montagna interna Oil seeds 2,898 440,84 Foggia collina interna Oil seeds 2,897 440,69 Foggia collina litoranea Cereals 2,485 193,94 Foggia pianura Oil seeds 2,901 441,30 Bari collina interna Oil seeds 2,916 443,58 Bari pianura Cereals 1,535 119,80 Taranto collina litoranea Oil seeds 3,121 474,76 Taranto pianura Oil seeds 2,783 423,35 Brindisi collina litoranea Cereals 1,154 90,06 Brindisi pianura Cereals 2,032 158,58 Lecce pianura Oil seeds 3,637 553,26 Potenza montagna interna Cereals 1,611 125,73 Potenza montagna litoranea Cereals 1,601 124,95 Potenza collina interna Cereals 2,078 162,17 Matera montagna interna Cereals 1,456 113,63 Matera collina interna Oil seeds 2,508 381,51 Matera pianura Cereals 1,503 117,30 Cosenza montagna interna Cereals 1,617 126,20 28. 6. 94 Official Journal of the European Communities No L 159/25 Member State Region Reference Yield Payment Non ­(t/ha) (ECU/ha) professional Cosenza montagna litoranea Cereals 1,632 127,37 Cosenza collina interna Cereals 1,707 133,22 Cosenza collina litoranea Cereals 1,451 113,24 Cosenza pianura Cereals 2,714 211,81 Catanzaro montagna interna Cereals 2,356 183,87 Catanzaro collina interna Cereals 2,074 161,86 Catanzaro collina litoranea Cereals 1,861 145,24 Catanzaro pianura Cereals 1,664 129,86 Reggio Calabria montagna interna Cereals 1,702 132,83 Reggio Calabria montagna litoranea Cereals 1,612 125,81 Reggio Calabria collina litoranea Cereals 1,697 132,44 Reggio Calabria pianura Cereals 2,678 209,00 Trapani collina interna Cereals 1,706 133,14 Trapani collina litoranea Cereals 1,606 125,34 Trapani pianura Cereals 1,606 125,34 Palermo montagna interna Cereals 1,918 149,69 Palermo montagna litoranea Cereals 1,610 125,65 Palermo collina interna Cereals 1,584 123,62 Palermo collina litoranea Cereals 1,556 121,44 Palermo pianura Cereals 1,507 117,61 Messina montagna interna Cereals 1,278 99,74 Messina montagna litoranea Cereals 1,222 95,37 Messina collina litoranea Cereals 1,289 100,60 Agrigento montagna interna Cereals 1,669 130,25 Agrigento collina interna Cereals 1,512 118,00 Agrigento collina litoranea Cereals 1,333 104,03 Agrigento pianura Cereals 1,667 130,10 Caltanissetta collina interna Cereals 1,333 104,03 Caltanissetta collina litoranea Cereals 1,080 84,29 Caltanissetta pianura Cereals 1,027 80,15 Enna montagna interna Cereals 1,100 85,85 Enna collina interna Cereals 1,125 87,80 Catania montagna interna Cereals 1,103 86,08 Catania montagna litoranea Cereals 5,000 390,22 Catania collina interna Cereals 1,158 90,37 Catania collina litoranea Cereals 1,430 111,60 Catania pianura Cereals 1,489 116,21 Ragusa collina interna Cereals 2,200 171,70 Ragusa collina litoranea Cereals 2,584 201,66 Ragusa pianura Cereals 3,590 280,18 Siracusa collina interna Cereals 1,362 106,30 Siracusa collina litoranea Cereals 1,417 110,59 Siracusa pianura Cereals 1,400 109,26 Sassari montagna interna Cereals 1,750 136,58 Sassari collina interna Cereals 1,667 130,10 Sassari collina litoranea Cereals 1,752 136,73 Sassari pianura Cereals 1,582 123,46 Nuoro montagna interna Cereals 1,350 105,36 Nuoro collina interna Cereals 1,536 119,87 Nuoro collina litoranea Cereals 1,772 138,29 Cagliari collina interna Cereals 1,310 102,24 Cagliari collina litoranea Cereals 1,308 102,08 Cagliari pianura Oil seeds 3,904 593,87 Oristano collina interna Cereals 1,487 116,05 Oristano pianura Cereals 2,061 160,85 Luxembourg : Oil seeds 2,700 410,72 Nederland : 1 Cereals 7,110 554,89 2 Cereals 5,060 394,90 No L 159/26 Official Journal of the European Communities 28 . 6 . 94 Yield Payment Non ­ (t/ha) (ECU/ha) professionalMember State Region Reference Portugal : Rapeseed/Colza/Soya : Non-irrigated : 1 Cereals 1,800 140,48 2 Cereals 1,400 109,26 3 Cereals 2,500 195,11 4 Cereals 4,000 312,17 5 Cereals 3,500 273,15 6 Cereals 3,000 234,13 7 Cereals 1,000 78,04 Madeira Cereals 2,000 156,09 Azores Cereals 3,800 296,57 Irrigated : 1 Cereals 10,000 780,43 2 Cereals 8,500 663,37 3 Cereals 8,000 624,35 4 Cereals 7,000 546,30 5 Cereals 5,000 390,22 6 Cereals 3,000 234,13 Madeira Cereals 4,500 351,20 Sunflower : Non-irrigated : 1 Cereals 1,800 168,83 153,31 2 Cereals 1,400 131,31 119,24 3 Cereals 2,500 234,48 212,93 4 Cereals 4,000 375,17 340,69 5 Cereals 3,500 328,28 298,10 6 Cereals 3,000 281,38 255,52 7 Cereals 1,000 93,79 85,17 Madeira Cereals 2,000 187,59 170,34 Azores Cereals 3,800 356,41 323,66 Irrigated : 1 Cereals 10,000 937,93 851,72 2 Cereals 8,500 797,24 723,97 3 Cereals 8,000 750,34 681,38 4 Cereals 7,000 656,55 596,21 5 Cereals 5,000 468,97 425,86 6 Cereals 3,000 281,38 255,52 Madeira Cereals 4,500 422,07 383,28 United Kingdom : England Oil seeds 3,080 468,53 Wales Oil seeds 3,140 477,65 Northern Ireland Oil seeds 2,920 444,19 Scotland (LFA) Oil seeds 2,840 432,02 Scotland (other areas) Oil seeds 3,450 524,81